Name: 2003/126/EC: Commission Decision of 24 February 2003 on financial aid from the Community for the operation of certain Community reference laboratories in the field of veterinary public health (biological risks) for the year 2003 (notified under document number C(2003) 565)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  agricultural activity;  research and intellectual property;  health;  EU finance;  cooperation policy
 Date Published: 2003-02-25

 Avis juridique important|32003D01262003/126/EC: Commission Decision of 24 February 2003 on financial aid from the Community for the operation of certain Community reference laboratories in the field of veterinary public health (biological risks) for the year 2003 (notified under document number C(2003) 565) Official Journal L 050 , 25/02/2003 P. 0025 - 0026Commission Decisionof 24 February 2003on financial aid from the Community for the operation of certain Community reference laboratories in the field of veterinary public health (biological risks) for the year 2003(notified under document number C(2003) 565)(Only the Spanish, German, English, French and Dutch texts are authentic)(2003/126/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Council Decision 2001/572/EC of 23 July 2001(2), and in particular Article 28(2) thereof,Whereas:(1) Community financial aid should be granted to the Community reference laboratories designated to carry out the functions and duties laid down in the following Directives, Decisions and Regulation:- Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products(3), as last amended by Directive 96/23/EC(4),- Council Directive 92/117/EEC of 17 December 1992 concerning measures for protection against certain zoonoses and specified zoonotic agents in animals and products of animal origin in order to prevent outbreaks of food-borne infections and intoxications(5), as last amended by Directive 1999/72/EC(6),- Council Decision 93/383/EEC of 14 June 1993 on reference laboratories for the monitoring of marine biotoxins(7), as last amended by Decision 1999/312/EC(8),- Council Decision 1999/313/EC of 29 April 1999 on reference laboratories for monitoring bacteriological and viral contamination of bivalve molluscs(9),- Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies(10), as last amended by Regulation (EC) No 1494/2002(11).(2) Community assistance should be granted provided that the actions planned are efficiently carried out and that the authorities supply all the necessary information within the time limits laid down.(3) For budgetary reasons, Community assistance should be granted for a period of one year.(4) Additional financial assistance for the organisation of yearly workshops in the area of responsibility of the Community reference laboratories can be granted during the same period.(5) The work programmes and corresponding budget estimates submitted by the Community reference laboratories for 2003 have been assessed by the Commission.(6) As provided for in Article 3(2) of Regulation (EC) No 1258/1999(12), the veterinary and plant health measures undertaken in accordance with Community rules are financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. For financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply.(7) Commission Regulation (EC) No 324/2003(13) establishes the eligible expenditures of the Community reference laboratories receiving financial assistance under Article 28 of Decision 90/424/EEC and establishes the procedures for the submission of expenditures and audits.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. The Community hereby shall grant financial assistance to France for the functions and duties to be carried out by the Laboratoire d'Ã ©tudes et de recherches sur l'hygiÃ ¨ne et la qualitÃ © des aliments, of the Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments (formerly the Laboratoire central d'hygiÃ ¨ne alimentaire), Maisons-Alfort, France, for the analysis and testing of milk and milk products referred to in Chapter II of Annex D to Directive 92/46/EEC.2. The financial assistance is hereby set at a maximum of EUR 155000 for the period 1 January 2003 to 31 December 2003.3. The Community's financial assistance for organisation of a technical workshop shall amount to a maximum of EUR 18000.Article 21. The Community hereby shall grant financial assistance to Germany for the functions and duties to be carried out by the Bundesinstitut fÃ ¼r Risikobewertung (formerly the Bundesinstitut fÃ ¼r gesundheitlichen Verbraucherschutz und VeterinÃ ¤rmedizin), Berlin, Germany, for the epidemiology of zoonoses referred to in Chapter II of Annex IV to Directive 92/117/EEC.2. The financial assistance is hereby set at a maximum of EUR 150000 for the period 1 January 2003 to 31 December 2003.3. The Community's financial assistance for organisation of a technical workshop shall amount to a maximum of EUR 38000.Article 31. The Community hereby shall grant financial assistance to the Netherlands for the functions and duties to be carried out by the Rijksinstituut voor Volksgezondheid en MilieuhygiÃ «ne, Bilthoven, the Netherlands, in respect of salmonella referred to in Chapter II of Annex IV to Directive 92/117/EEC.2. The financial assistance is hereby set at a maximum of EUR 150000 for the period 1 January 2003 to 31 December 2003.3. The Community's financial assistance for organisation of a technical workshop shall amount to a maximum of EUR 26000.Article 41. The Community hereby shall grant financial assistance to Spain for the functions and duties to be carried out by the Laboratorio de biotoxinas marinas del Area de Sanidad, Vigo, Spain, for the control of marine biotoxins referred to in Article 5 of Decision 93/383/EEC.2. The financial assistance is hereby set at a maximum of EUR 110000 for the period 1 January 2003 to 31 December 2003.3. The Community's financial assistance for organisation of a technical workshop shall amount to a maximum of EUR 19000.Article 51. The Community hereby shall grant financial assistance to the United Kingdom for the functions and duties to be carried out by the laboratory of the Centre for Environment, Fisheries and Aquaculture Science, Weymouth, United Kingdom, for the monitoring of bacteriological and viral contamination of bivalve molluscs referred to in Article 4 of Decision 1999/313/EC.2. The financial assistance is hereby set at a maximum of EUR 140000 for the period 1 January 2003 to 31 December 2003.3. The Community's financial assistance for organisation of a technical workshop shall amount to a maximum of EUR 26000.Article 61. The Community hereby shall grant financial assistance to the United Kingdom for the functions and duties to be carried out by the laboratory of the Veterinary Laboratories Agency, Addlestone, United Kingdom, for the monitoring of transmissible spongiform encephalopathies referred to in Chapter B of Annex X to Regulation (EC) No 999/2001.2. The financial assistance is hereby set at a maximum of EUR 360000 for the period 1 January 2003 to 31 December 2003.3. The Community's financial assistance for organisation of a technical workshop shall amount to a maximum of EUR 52000.Article 7This Decision is addressed to the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 24 February 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 268, 14.9.1992, p. 1.(4) OJ L 125, 23.5.1996, p. 10.(5) OJ L 62, 15.3.1993, p. 38.(6) OJ L 210, 10.8.1999, p. 12.(7) OJ L 166, 8.7.1993, p. 31.(8) OJ L 120, 8.5.1999, p. 37.(9) OJ L 120, 8.5.1999, p. 40.(10) OJ L 147, 31.5.2001, p. 1.(11) OJ L 225, 22.8.2002, p. 3.(12) OJ L 160, 26.6.1999, p. 103.(13) OJ L 47, 21.2.2003, p. 14.